Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 1 of 15




                    Exhibit CCC
       Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 2 of 15

                                Atkinson-Baker, Inc.
                                  www.depo.com


 1               IN THE UNITED STATES DISTRICT COURT

 2           FOR THE SOUTHERN DISTRICT OF NEW YORK

 3   --------------------------------------x

 4   EASTERN PROFIT CORPORATION LIMITED,

 5        Plaintiff/Counterclaim Defendant,              Case No.

 6           -against-                                 18-cv-2185

 7   STRATEGIC VISION US, LLC,                            (JGK)

 8        Defendant/Counterclaim plaintiff.

 9   -----------------------------------x

10

11

12

13                         Karin MAISTRELLO

14                        NEW YORK, NEW YORK

15                         AUGUST 23, 2019

16

17

18   ATKINSON-BAKER, INC.

19   (800) 288-3376

20   www.depo.com

21
     REPORTED BY:     KATHLEEN T. KEILTY
22                    C.S.R. NO. 000755

23   FILE NO.:        AD0867C

24

25




                                                                            Page 1
                                  Karin Maistrello
                                  August 23, 2019
              Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 3 of 15

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com
 1   August 23, 2019
 2                  DIRECTIONS
                                                                     1       counsel to please identify themselves.   11:48
                  (Continued)                                        2            MR. GREIM: Eddie Greim taking the
 3
     NUMBER             QUESTION            PAGE LINE
                                                                     3       deposition, from Graves Garrett LLC,
 4
     6.     At the end of the          65     15
                                                                     4       representing Plaintiff Strategic Vision.
 5         conversation, did you tell                                5            MS. TESKE: Good morning. Erin
           Mr. Podhaskie that you were
 6         going to resign as an ACA                                 6       Teske, on behalf of the deponent, from
           director?
 7
                                                                     7       Hodgson Russ.
 8
     7.     So my question to you is,      67   7                    8            MR. GRENDI: I'm Zach Grendi of
           did you initiate that
           conversation or did                                       9       Zeichner Ellman & Krause for Plaintiff
 9         Mr. Podhaskie?
10   8.     So in the conversation where     68 21
                                                                    10       Eastern Profit.
           Daniel said something was going
11         on with ACA, did you come --
                                                                    11            THE VIDEOGRAPHER: Thank you all
           did you start that conversation                          12       very much.
12         with Podhaskie and come to ask
           him a question or did Podhaskie
                                                                    13            Will the reporter please swear in
13         come to you?
14   9.     Did he give you advice in      76   2
                                                                    14       the witness.
15
           this discussion?                                         15   WHEREUPON,                                   11:48

     10.    And I'm not going to ask        78     2                16               KARIN MAISTRELLO,
16         about legal advice right
           now. I'm just going to say,
                                                                    17       having been first duly sworn/affirmed
17         during the conversation, did                             18       by a Notary Public within and for the
           Mr. Podhaskie advise you to
18         do anything? Yes or no.                                  19       State of New York (Kathleen T. Keilty),
19
     11.    Did you take any actions as     78     16
                                                                    20       is examined and testifies as follows:
20         a result of your discussion
           with Mr. Podhaskie?
                                                                    21            THE WITNESS: I swear.
21                                                                  22   EXAMINATION
     12     Was the topic of your        98        5
22         discussion with Mr. Podhaskie
                                                                    23   BY MR. GREIM:
           the problems that were
23         happening with ACA?
                                                                    24       Q.    Good morning, Ms. Maistrello.
24
25
                                                                    25       A.    Good morning.

                                                           Page 6                                                           Page 8

 1                   THE VIDEOGRAPHER: My name is        11:46       1         Q.    Have you been deposed before?             11:48
 2             Michael Bennett. I am your videographer               2         A.    No. First time.
 3             and I represent Atkinson-Baker, Inc. of               3         Q.    Okay. I'll ask you a series of
 4             Glendale, California. I am a Notary                   4   questions about the case. I would just ask that you
 5             Public in and for the State of New York.              5   answer clearly. You know that you can't nod your
 6             I am not financially interested in this               6   head. You'll want to speak clearly so it's in the
 7             action nor am I a relative or employee of             7   transcript. Do you understand that?
 8             any attorney of any of the parties.                   8         A.    Yes, I do.
 9                   The date is August 23rd, 2019.                  9         Q.    All right. And if my question is
10             The time is approximately 11:46 a.m.                 10   unclear for any reason or you don't understand it,
11             This deposition is taking place at the               11   please just let me know and I'll rephrase it or we'll
12             offices of Bryan Cave Leighton Paisner               12   work it out. Okay?
13             LLP, located at 1290 Avenue of the                   13         A.    Okay.
14             Americas, in New York, New York. This is             14         Q.    Could you please state your current
15             Case No. 18-cv-2185, entitled Eastern     11:47      15   residential address.                                  11:49
16             Profit Corporation Limited, plaintiff and            16         A.    My address is 15-17 Gifford Avenue,
17             counterclaim defendant, versus Strategic             17   Jersey City, New Jersey 07304.
18             Vision US, LLC, defendant and                        18         Q.    What is your age?
19             counterclaim plaintiff. The deponent is              19         A.    Twenty-nine.
20             Karin Maistrello. This deposition is                 20         Q.    And I understand you're an Italian
21             being taken on behalf of                             21   citizen?
22             defendant/counterclaim plaintiff                     22         A.    I am.
23             Strategic Vision US, LLC. Your court                 23         Q.    In the US on a visa of some kind?
24             reporter is Kathleen Keilty with                     24         A.    Correct.
25             Atkinson-Baker, Inc., and I would ask                25              MR. GREIM: Object to the form and

                                                           Page 7                                                           Page 9

                                                                                                             3 (Pages 6 to 9)
                                                          Karin Maistrello
                                                          August 23, 2019
         Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 4 of 15

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1        to relevancy.                                      11:49    1        A.    Italian, German, French, English,          11:51
 2        Q.     Tell us about, if you could -- I'm just              2   Hungarian, Chinese.
 3   going to ask you some background questions. I take               3        Q.    Okay. Now, let's see, you said that
 4   it you've got some sort of educational training.                 4   you've been working for Golden Spring since
 5   Could you just walk us through your, you know, post              5   February 2018?
 6   high school training that you've had.                            6        A.    That's correct.
 7        A.    I started at university. I studied in                 7        Q.    During that time, have you had any
 8   Rome for three years, interpreting and translation.              8   other jobs?
 9              After that, I moved to China. I                       9        A.    No.
10   attended Nankai University. I got my first Master's             10        Q.    Have you been the director or officer
11   Degree in Chinese literature and my second Master's             11   of any other entity?
12   Degree in linguistics and applied linguistics.                  12        A.    Can I ask you to rephrase?
13        Q.     Okay. What about after that? Anything               13        Q.    Sure.
14   else?                                                           14             Since February of 2018, let's say from
15        A.    As far as studying?                          11:50   15   then to today, have you been a director or officer of 11:52
16        Q.     Yes.                                                16   any other entity?
17        A.    Nothing else.                                        17             MS. TESKE: Object to the form.
18        Q.     Okay. What was your -- so it sounds                 18             You can answer.
19   you like your last educational degree was from Nankai           19        A.    I was director of ACA from January 1st
20   University?                                                     20   to July 26th of 2019.
21        A.    That is correct.                                     21        Q.    Any entities other than ACA?
22        Q.     Let's just say starting with from that              22             MS. TESKE: Object and direct the
23   point forward, could you just tell us your employment           23        witness not to answer.
24   history.                                                        24             MR. GREIM: All right.
25        A.    After moving to the States, I was                    25        Q.    What were your duties as a director of

                                                        Page 10                                                                Page 12

 1   employed by Golden Spring New York, and I've been 11:50          1   ACA?                                                    11:53
 2   working there since then.                                        2        A.    I was director and I did not have any
 3        Q.    Okay. Now when was that that you moved                3   specific duty.
 4   to the United States and started working for Golden              4        Q.     Oh, I forgot to ask you this before.
 5   Spring?                                                          5   Have you done any work for hire on the side?
 6        A.    I started working for Golden Spring in                6              I asked you about where you've been
 7   February 2018.                                                   7   employed. I asked you about being an officer or
 8        Q.    Is that also when you moved to the                    8   director. I'm going to go back to the same period.
 9   United States?                                                   9   From February 2018 to today, have you done any other
10        A.    I moved slightly earlier.                            10   work on side for hire for any other client.
11        Q.    Did you come here thinking you were                  11              MS. TESKE: I am going to direct
12   going to work for Golden Spring or did you move here            12        the witness it's a yes or no question and
13   and then find Golden Spring as a place to work?                 13        that's it.
14             MR. GREIM: Object and direct the                      14        A.    No.
15        witness not to answer.                          11:51      15        Q.     How did you to become a director of         11:54
16             What's the relevance?                                 16   ACA?
17             MR. GREIM: I am just trying to                        17        A.    I was asked by William to join ACA and
18        understand the witness's background.                       18   I gladly accepted.
19        These are typical questions.                               19        Q.     Okay. William who?
20             MS. TESKE: I've given you some                        20        A.    William Je, spelled J-e.
21        leeway, but none of this is relevant to                    21        Q.     Did you know Mr. Je previously?
22        the case.                                                  22        A.    Yes.
23             MR. GREIM: Okay.                                      23        Q.     How did you know him?
24        Q.    So what languages are you proficient                 24        A.    I was introduced by William -- to
25   in?                                                             25   William by Mrs. Wang as a person of trust, and I met

                                                        Page 11                                                                Page 13

                                                                                                                4 (Pages 10 to 13)
                                                        Karin Maistrello
                                                        August 23, 2019
          Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 5 of 15

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1   him several times.                                        11:54    1            (Whereupon, the record is read.)        11:57
 2        Q.      You met him several times before he                   2            MS. TESKE: Yeah, you can call the
 3   offered the directorship to you?                                   3      judge.
 4        A.      That's correct.                                       4            MR. GREIM: All right. Let's go
 5        Q.      Now, when you said Mrs. Wang or                       5      off the record for a second:
 6   Ms. Wang, are you referring to Yvette Wang?                        6            THE VIDEOGRAPHER: We are off the
 7        A.      Yes, I'm referring to her.                            7      record, 11:56 a.m.
 8        Q.      The person sitting at this table?                     8            (Whereupon, there is a discussion off
 9        A.      Yes.                                                  9      the record.)
10        Q.      Okay. When did Ms. Wang introduce you                10            Whereupon, the following teleconference
11   to Mr. Je?                                                        11      is held with the Hon. Debra Freeman:)
12        A.      I don't remember.                                    12            MR. GREIM: So, your Honor, this
13        Q.      Let me ask you this way. If you became               13      is the issue. We have just really begun.
14   a director on January 1, 2019, how long before that               14      I am laying the foundation of
15   had you been introduced to Mr. Je by Ms. Wang?            11:55   15      Ms. Maistrello coming on to ACA as a          12:02
16        A.      I would say several months.                          16      director. I've asked her if somebody
17        Q.      Maybe here's another way to look at it.              17      invited her on. It was William Je. I've
18   You came to the US or I guess you started with Golden             18      asked her who introduced her to William
19   Spring in February of 2018. How long after that time              19      Je, it was Ms. Yvette Wang, and my
20   did Ms. Wang introduced you to Mr. Je?                            20      question was, you know, who introduced
21                MS. TESKE: I object. Asked and                       21      you to Evette Wang or I think it was how
22        answered.                                                    22      did you meet Evette Wang and we got an
23                If you have a different answer go                    23      instruction not to answer that question.
24        ahead and provide it.                                        24      And, your Honor, I'm just trying to lay
25        A.      I really don't remember.                             25      the ground work.

                                                            Page 14                                                      Page 16

 1         Q.     How is it that you came to meet   11:55               1            Remember, Yvette Wang is the           12:02
 2    Mrs. Wang?                                                        2      Golden Spring person who is a -- the
 3               MS. TESKE: Object and direct the                       3      attorney in fact for Eastern Profit, and
 4         witness not to answer.                                       4      so I want to know how it is that
 5               MR. GREIM: On what basis?                              5      Eastern -- an Eastern Profit person has
 6               MS. TESKE: Judge Freeman was very                      6      introduced a director of ACA to ACA.
 7         specific about the lines of inquiry that                     7            MS. TESKE: Your Honor, this is
 8         you were entitled to pursue in this                          8      Erin Teske. Good afternoon. I apologize
 9         deposition, and this is way outside the                      9      for the call. We spoke for about -- I
10         bounds and I've given you lots of room.                     10      think for about 90 minutes of our
11               MR. GREIM: Okay. I'm afraid -- I                      11      conversation yesterday was about Karin
12         hate to do this too early, but these are                    12      Maistrello and the deposition and the
13         just foundational questions to a witness                    13      scope of the documents and testimony
14         being able to explain things about ACA,                     14      requests that were in the subpoena to
15         about ACA's relationship to Eastern      11:56              15      Ms. Maistrello, and at the end of that       12:03
16         Profit. We know that Ms. Wang is serving                    16      conversation you gave -- your Honor gave
17         as attorney in fact for Eastern Profit.                     17      very explicit instructions that the two
18         If we can't ask this, I don't know -- I                     18      lines of inquiry that were permitted --
19         don't know really we can ask any                            19      to be permitted at this deposition were
20         questions. So I'm afraid we're going to                     20      the loan from ACA to Eastern Profit and
21         have to dial up on this question.                           21      the relationship between ACA and Eastern
22               MS. TESKE: Can you repeat the                         22      Profit. And I've allowed Mr. Greim to
23         question?                                                   23      ask a bunch of background questions about
24               MR. GREIM: I'll just ask the                          24      Ms. Maistrello, including, you know, from
25         reporter to read back the question.                         25      whom she accepted her position at ACA and

                                                            Page 15                                                      Page 17

                                                                                                         5 (Pages 14 to 17)
                                                            Karin Maistrello
                                                            August 23, 2019
        Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 6 of 15

                                                Atkinson-Baker, Inc.
                                                  www.depo.com

 1       the defense that you're trying to raise    12:12       1        Q.     Tell me what you remember Mr. Je saying 12:16
 2       here.                                                  2   to you about the offer.
 3            MR. GREIM: And, your Honor, just                  3        A.     We didn't speak much. He just told me
 4       to be clear, we're going to ask about her              4   that he was interested in some business in the US,
 5       resignation as well, the thing that makes              5   and he asked whether I wanted to join.
 6       ACA not reachable.                                     6        Q.     What did he say the business was?
 7            MS. TESKE: And I have no                          7        A.     Fund investment.
 8       objection to this.                                     8        Q.     Now did you have a background in fund
 9            MR. GREIM: Okay.                                  9   investment?
10            THE COURT: All right, good.                      10        A.     I do not.
11            MR. GREIM: All right.                            11        Q.     Did you have any questions for Mr. Je
12            THE COURT: Carry on, then.                       12   about what this role would entail?
13            MR. GREIM: Thank you.                            13        A.     No.
14            MS. TESKE: Thank you.                            14        Q.     Why not?
15            MR. GRENDI: Thank you, your           12:13      15        A.     I trusted his judgment.                 12:16
16       Honor.                                                16        Q.     Why did you trust his judgment?
17            THE COURT: You're welcome.                       17              MS. TESKE: Object to the form.
18            (Whereupon, the teleconference                   18              You can answer. You can answer.
19       with the Hon. Debra Freeman concludes.)               19        A.     I trust him, therefore, I trust his
20            THE VIDEOGRAPHER: We are back on                 20   judgment.
21       the record at 12:13 p.m.                              21        Q.     Okay. I guess let me rephrase it.
22            (Whereupon, the record is read as                22              What is it about him that made you
23       follows:                                              23   trust his judgement.
24            "Question: How is it that you came to            24              MS. TESKE: Object to the form.
25       meet Mrs. Wang?")                                     25              You can answer.

                                                   Page 26                                                           Page 28

 1        A.    I met her for the first time at a job  12:14    1        A.    He was introduced to me by someone I      12:17
 2   interview and that's how we met.                           2   trust and that's how it works for me, the person who
 3        Q.    Now, you said you met William Je                3   introduced us trusted him and I got to trust him.
 4   several times before becoming a director.                  4        Q.     So did you tell him yes on the spot?
 5        A.    That's correct.                                 5        A.    I did.
 6        Q.    Did you understand when you were                6        Q.     Did you ask him what your duties would
 7   meeting him what his role was with ACA?                    7   be?
 8        A.    We never spoke about ACA before.                8        A.    Briefly.
 9        Q.    But I presume that you did speak about          9        Q.     What did he say?
10   ACA when he offered you a directorship; is that           10        A.    Again, he was interested in some
11   right?                                                    11   business in the US and was asking if I could help
12        A.    Briefly.                                       12   find some investors.
13        Q.    And was that discussion in person or           13        Q.     Okay.
14   over the phone?                                           14        A.    Some --
15        A.    In person.                             12:15   15        Q.     Go ahead.                                12:17
16        Q.    Where did that happen?                         16        A.    I'm sorry. Some projects to invest in.
17        A.    That happened at our office.                   17        Q.     So if I understand correctly, he told
18        Q.    I'm sorry. Who's office?                       18   you that your duties would be finding projects for
19        A.    Golden Spring New York's office.               19   ACA to invest in?
20        Q.    Your testimony again is that it was            20              MS. TESKE: Object to the form.
21   several months -- well, actually let me ask you.          21              You can answer.
22              When -- how long before January 1st,           22        A.    Yes.
23   2019 did that discussion happen?                          23        Q.     Did he say -- did he tell you what
24              MR. GRENDI: Object to the form.                24   sorts of projects ACA invested in?
25        A.    Probably a month before.                       25        A.    No, he did not.

                                                   Page 27                                                           Page 29

                                                                                                    8 (Pages 26 to 29)
                                                   Karin Maistrello
                                                   August 23, 2019
            Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 7 of 15

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1        Q.     So, like, for example, construction     12:18          1         Q.   Did he refer you to any attorney to      12:20
 2   projects, renovation projects, did he give you any                 2   advise you on that question?
 3   kind of detail what he meant by projects?                          3         A.   No.
 4        A.    Again, no, he did not.                                  4         Q.   Okay. Let's talk about your time with
 5        Q.     Is ACA a hedge fund?                                   5   ACA. First of all, as director, did you have an
 6        A.    I do not know.                                          6   office somewhere?
 7        Q.     Did Mr. Je tell you who you would be                   7         A.   No, I did not.
 8   reporting to, if anyone, as a director?                            8         Q.   Did ACA have an office in the United
 9        A.    No, he didn't.                                          9   States anywhere?
10        Q.     Did he tell you who else was involved                 10         A.   I do not know.
11   with the company?                                                 11         Q.   Between the time of your appointment
12        A.    No, he did not.                                        12   and the time that you are saying that you resigned,
13        Q.     Did he tell you if there were any other               13   did you do any work as a director of ACA?
14   directors?                                                        14         A.   No, I didn't.
15        A.    No, he did not.                          12:19         15         Q.   Did you find any projects for Mr. Je?    12:21
16        Q.     Did he tell you whether he was a                      16         A.   No, I didn't.
17   director?                                                         17         Q.   Did you try to find projects for
18        A.    No, he did not.                                        18   Mr. Je?
19        Q.     Did you have any concerns about working               19         A.   No, I didn't.
20   for ACA?                                                          20         Q.   Did Mr. Je ever ask you why you were
21        A.    No.                                                    21   not finding projects?
22              MS. TESKE: Object to the form.                         22         A.   No.
23              You can answer.                                        23         Q.   Did you ever talk to Mr. Je about your
24        A.    No.                                                    24   role with ACA after that conversation?
25        Q.     When was the first time you heard of                  25             MR. GRENDI: Object to the form.

                                                            Page 30                                                         Page 32

 1   ACA?                                                      12:19    1              MS. TESKE: Object to the form.            12:22
 2          A.   When he asked me to become director.                   2              You can answer.
 3          Q.   Did you do any research to learn more                  3         A.    No.
 4   about what ACA was?                                                4         Q.    Let's be clear. There was an
 5          A.   I did not.                                             5   objection. I'm going to make sure that this is clear
 6          Q.   At any time after your discussion with                 6   for the record.
 7   Mr. Je, did you do any research to determine what ACA              7              So is it your testimony that after the
 8   was?                                                               8   in-person meeting where Mr. Je offered the
 9          A.   No, I did not.                                         9   directorship to you, you never spoke with Mr. Je
10          Q.   Did you understand what jurisdiction                  10   again about your work as an ACA director?
11   ACA was registered in?                                            11         A.   That's correct.
12               MS. TESKE: Object to the form of                      12         Q.    Okay. I'm going to broaden the
13          the question.                                              13   question now.
14               You can answer.                                       14              After the discussion with Mr. Je where
15          A.   I don't answer it -- I'm sorry. I             12:20   15   he made the offer to you, did you ever discuss your 12:22
16   didn't understand the question.                                   16   work as an ACA director with any other person?
17          Q.   Did Mr. Je tell you where ACA was                     17         A.    No, I didn't.
18   registered?                                                       18         Q.    Did you ever discuss it with Yvette
19          A.   No.                                                   19   Wang?
20          Q.   Did he tell you what country or state                 20         A.    I did not.
21   had jurisdiction over ACA and its directors?                      21         Q.    Were you ever paid for your work as a
22               MS. TESKE: Object to the form --                      22   director?
23               MR. GRENDI: Object to the form.                       23         A.    No.
24               MS. TESKE: -- of the question.                        24         Q.    Did you sign any document appointing
25          A.   No.                                                   25   you as a director?

                                                            Page 31                                                         Page 33

                                                                                                            9 (Pages 30 to 33)
                                                            Karin Maistrello
                                                            August 23, 2019
         Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 8 of 15

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1   saying that I would like to resign, so he was        12:39    1   highlighted in plaintiff Exhibit 1. Do you see that? 12:42
 2   definitely expecting it.                                      2         A.   I do.
 3         Q.     When did you write that email?                   3         Q.   Why is that?
 4         A.     On the same day, so July 26th.                   4         A.   'Cause when I did the search in my
 5         Q.     Okay. At what time?                              5   email everything that comes with that "William" gets
 6         A.     I don't remember.                                6   highlighted.
 7         Q.     Do you have a copy of that email still?          7         Q.    When you did that search, how many
 8         A.     I do.                                            8   emails with William Je did you find in your inbox?
 9         Q.     I would like to ask that you produce             9             MS. TESKE: Object to the form.
10   that.                                                        10         A.   I don't know.
11              And I'll say it on the record now,                11         Q.    One or two or more than that?
12   we'll talk about it because this is really something         12             MS. TESKE: Object to the form.
13   for me and your counsel, but I would like, if I              13         A.   I really don't know.
14   could, to have the electronic version of the emails          14         Q.    Were they all listed together there
15   and responses.                                       12:40   15   when you ran your search?                            12:42
16              MS. TESKE: Follow up with me, if                  16             MS. TESKE: Object to the form.
17         you could. I'm taking notes, but just in               17         A.   By typing William, all the emails with
18         case, just follow up with me in an email               18   "William" come up but not necessarily this William.
19         after.                                                 19         Q.    Who drafted the resignation letter?
20              MR. GREIM: Very good.                             20         A.   William did.
21         Q.     So when you told Mr. Je, you would like         21         Q.   Did he send this to you by email?
22   to resign in the prior email that we don't have with         22         A.   He did.
23   us here today, what was his response?                        23         Q.    Is that your signature? And I'm
24              MS. TESKE: Object to the form.                    24   directing you now to Exhibit 2. Is that your
25              But you can answer.                               25   signature on the line?

                                                      Page 46                                                                 Page 48

 1         A.    Okay.                                   12:41     1        A.      Yes, it is.                                  12:43

 2         Q.    Is that literally what the email said?            2        Q.      Did you review this document before you
 3         A.    I don't remember literally, but that              3   signed it?
 4   was definitely the meaning.                                   4        A.      Yes, I did.
 5         Q.    Did he tell you that a new director               5        Q.      Did you make any changes to it?
 6   would need to be appointed to fill your place?                6        A.      I did not.
 7         A.    No.                                               7        Q.      Do you know whether Mr. Je took any
 8              MS. TESKE: Object to the form.                     8   steps, any further steps to make your resignation
 9         Q.    Do you know whether a new director                9   effective?
10   needs to be appointed to take your place?                    10                MS. TESKE: Object to the form.
11         A.    No, I don't.                                     11                You can answer.
12         Q.    Are you aware of any other directors or          12        A.      I don't know.
13   officers of ACA who are in the United States?                13        Q.      Do you know whether he filed this with
14         A.    No, I'm not.                                     14   the requisite authorities in Hong Kong?
15         Q.    How often does Mr. Je come to the       12:41    15                MS. TESKE: Object to the form.               12:44
16   United States?                                               16                You can answer.
17              MS. TESKE: Object to the form.                    17        A.      I don't know.
18              Answer if you know.                               18        Q.      Did -- have you asked Mr. Je if he has
19         A.    I don't know.                                    19   taken any steps with your resignation letter?
20         Q.    Your testimony is that you've met him            20        A.      I have not.
21   in person several times, though, in 2019?                    21        Q.      Do you know whether under either Hong
22         A.    Yes.                                             22   Kong law or the bylaws and formation documents of the
23              MS. TESKE: Object to the form,                    23   company you have effectively resigned --
24         but go ahead.                                          24                MS. TESKE: Object.
25         Q.    I notice that the name William is                25        Q.      -- from ACA?

                                                      Page 47                                                                 Page 49

                                                                                                           13 (Pages 46 to 49)
                                                     Karin Maistrello
                                                     August 23, 2019
         Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 9 of 15

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1         A.    I have not.                              12:51    1   are a director?                                     12:54
 2         Q.     So sitting here today, you can't tell            2              MS. TESKE: Object to the form.
 3   us anything about Eastern Profit; is that correct?            3         A.    Can you please ask it again.
 4         A.    That's correct.                                   4         Q.    Is ACA Capital Group Limited the
 5         Q.     You don't know what it does?                     5   official name of the entity of which you are a
 6         A.    I have no idea.                                   6   director?
 7         Q.     Did you realize that we're here in the           7              MS. TESKE: Same objection.
 8   case of Eastern Profit versus Strategic Vision?               8              You can answer.
 9               MS. TESKE: Object to the form.                    9         A.    I am not sure.
10               You can answer.                                  10         Q.    So you'll see the first two pages are a
11         A.    Yes, I did.                                      11   notice of subpoena.
12         Q.     So other than hearing that it's in the          12         A.    Mm-hmm.
13   title of the case, you've never heard of Eastern             13         Q.    If you turn to page 3, you'll see the
14   Profit?                                                      14   subpoena itself. Do you see that?
15         A.    I have not.                              12:51   15         A.    I do.                                   12:55
16         Q.     Have you ever heard of Strategic                16              MS. TESKE: Object to the form.
17   Vision?                                                      17              You can answer.
18         A.    I have not.                                      18         Q.    And do you see about a quarter of the
19         Q.     And you understand it's in the title of         19   way down it says "To"?
20   the case that we're here under, correct?                     20         A.    Yes.
21         A.    That's correct.                                  21         Q.    Okay. And what does it say on that
22         Q.     So you've never spoken to Yvette Wang           22   line, could you read that, please?
23   about Strategic Vision?                                      23         A.    "ACA Capital Group Limited to be served
24         A.    No, I have not.                                  24   to its director, Karin Maistrello 17 Gifford
25         Q.     You've never spoken to Yvette Wang              25   Apartment 5F, Jersey City, New Jersey, 07304."

                                                      Page 54                                                           Page 56

 1   about Eastern Profit?                                12:52    1         Q.    Is that your address?                    12:55
 2        A.     No, I have not.                                   2         A.   It is.
 3              (Whereupon, Maistrello Exhibit 3,                  3         Q.    And were you served with this subpoena
 4        subpoena issued to ACA Capital Group Limited,            4   at that address?
 5        is marked for identification, as of this                 5              MS. TESKE: Object to the form.
 6        date.)                                                   6              You can answer.
 7              (Whereupon, Maistrello Exhibit 4,                  7         A.   Yes.
 8        subpoena issued to Karin Maistrello, is marked           8         Q.    What did you do after you were served
 9        for identification, as of this date.)                    9   with this subpoena?
10        Q.     I'm going to hand you what we're                 10              MS. TESKE: Object if the form.
11   marking as Exhibits 3 and 4.                                 11         You can answer it.
12              Please take a look at Exhibit 3.                  12         A.   I gave it to our lawyer.
13        A.     Which one is that?                               13         Q.    And was that Ms. Teske sitting here
14              MR. GRENDI: Which one is that,                    14   next to you?
15        they look the same.                             12:54   15         A.   It was not.                               12:56
16              MR. GREIM: They're not. You'll                    16         Q.    Who was that?
17        see it's a bit different.                               17         A.   Daniel Podhaskie.
18              MS. TESKE: Which one is 3?                        18         Q.    When you say "our lawyer," do you mean
19              MR. GREIM: Exhibit 3 is the ACA.                  19   Golden Spring's lawyer?
20              MS. TESKE: Thank you.                             20         A.   Golden Spring's lawyer.
21        Q.     So do you see that Exhibit 3 is a                21         Q.    Now, don't -- I'm not going to ask you
22   subpoena to ACA Capital Group Limited?                       22   for the content of your discussion. My only question
23        A.     Mm-hmm, yes.                                     23   is, did you ask Mr. Podhaskie for legal advice?
24        Q.     By the way, is ACA Capital Group                 24         A.   I asked him --
25   Limited the official name of the entity of which you         25              MS. TESKE: No. Whoa, whoa, whoa,

                                                      Page 55                                                           Page 57

                                                                                                     15 (Pages 54 to 57)
                                                     Karin Maistrello
                                                     August 23, 2019
        Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 10 of 15

                                                 Atkinson-Baker, Inc.
                                                   www.depo.com

 1        whoa.                                         12:56     1               You can answer.                          12:58
 2              MR. GRENDI: Object. Yes or no, yeah.              2        A.      Yes. I believe so.
 3        Q.     Yes or no. It's a yes or no answer.              3        Q.      So do you recall receiving two
 4              MS. TESKE: If you thought you                     4   subpoenas, one for you, Karin Maistrello and the
 5        were seeking legal advice, say yes. If                  5   other for ACA to be served on you?
 6        not, you can say no.                                    6               MS. TESKE: Object to the form.
 7        A.    Then no.                                          7               You can answer.
 8        Q.     All right. Then what did you discuss             8        A.      Yes.
 9   with him?                                                    9        Q.      And when you said that you gave them to
10        A.    I asked him what should I do with                10   Mr. Podhaskie. Did you give him both subpoenas?
11   these.                                                      11        A.      Yes.
12        Q.     And what did he say?                            12        Q.      And you didn't keep a copy of either
13              MS. TESKE: No, no, no, no, no.                   13   subpoena, correct?
14              MR. GRENDI: Yeah.                                14        A.      Correct.
15              MS. TESKE: That sounds like --          12:57    15        Q.      Did you -- you'll see that on the back  12:59
16              MR. GRENDI: Misunderstanding.                    16   of the one that's addressed to you, this is
17              MS. TESKE: No. That's sounds                     17   Exhibit 4, if you look, there's an Exhibit A. Do you
18        like a misunderstanding, so I'm going to               18   see it lists about eight different document items?
19        direct the witness not to answer.                      19        A.      Yes.
20              MR. GREIM: Okay.                                 20        Q.      Did you take any steps to search for
21        Q.     What did you do with these after you            21   these documents?
22   showed them to Mr. Podhaskie?                               22               MS. TESKE: Object to the form.
23        A.    Nothing.                                         23               You can answer.
24        Q.     I'm sorry. Did you give them to him or          24        A.      No.
25   did you keep them?                                          25        Q.      Let me ask you this. When was the

                                                     Page 58                                                           Page 60

 1        A.    I gave them to him.                      12:57    1   first time that you saw Exhibits 3 and 4.            01:00
 2        Q.    Did you keep a copy for yourself?                 2               MS. TESKE: Object to the form.
 3        A.    I did not.                                        3          A.    I don't know. To be honest, when I
 4        Q.    And just to be clear, let's also take a           4   received this, I didn't read them.
 5   look at Exhibit 4. Do you recognize Exhibit 4?               5          Q.    Did you read them before you gave them
 6        A.    I do not.                                         6   to Mr. Podhaskie?
 7        Q.    Okay. You'll see that under where it              7          A.    I did not.
 8   says, "Please take notice," do you see that it says          8          Q.    Had you seen Exhibits 3 and 4 before
 9   that "The defendant/counterclaim plaintiff shall             9   the time you were served with process at your house?
10   cause the attached subpoena directed to nonparty            10               MS. TESKE: Object to the form.
11   Karin Maistrello to be served after service of this         11               You can answer.
12   notice." Do you see that?                                   12          A.    No.
13        A.    Yes, I do.                                       13          Q.    Why did you choose to resign?
14        Q.    And then if you turn two pages, you see          14               Well, let me strike that.
15   a subpoena?                                         12:58   15               Why did you resign on July 26th, 2019?   01:01
16             MS. TESKE: Object to the form.                    16          A.    I heard from Daniel that something was
17        A.    Yes.                                             17   going on with ACA, something I --
18        Q.    And do you see the "To" line?                    18               MS. TESKE: Whoa, whoa, whoa,
19        A.    I see it.                                        19          whoa, whoa, whoa, whoa, whoa.
20        Q.    Could you read who that's to?                    20               MR. GRENDI: Yeah.
21        A.    "Karin Maistrello, 17 Gifford Avenue,            21               MS. TESKE: Conversations between
22   Apartment 5F, Jersey City, New Jersey, 07304."              22          you and Daniel are privileged and you are
23        Q.    Is this the subpoena that did you                23          directed not to answer with respect to
24   received?                                                   24          those conversations.
25             MS. TESKE: Objection to form.                     25               MR. GREIM: I would say this, if

                                                     Page 59                                                           Page 61

                                                                                                    16 (Pages 58 to 61)
                                                    Karin Maistrello
                                                    August 23, 2019
        Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 11 of 15

                                                 Atkinson-Baker, Inc.
                                                   www.depo.com

 1        Mr. Podhaskie is giving legal advice,          01:01    1         Q.    Did Mr. Podhaskie ever give you advice 01:03
 2        it's one thing. If Mr. Podhaskie is                     2   relating to ACA?
 3        telling her that a subpoena is coming,                  3              MS. TESKE: Object to the form.
 4        that is entirely another thing.                         4              You can answer.
 5        Q.     So I'm going to ask you --                       5         A.    No.
 6              MS. TESKE: No. Well -- okay.                      6         Q.    What did Mr. Podhaskie tell you was
 7        You --                                                  7   going on with ACA?
 8              MR. GREIM: I'll make my record --                 8              MS. TESKE: Object to the form.
 9              MS. TESKE: That's fine.                           9         Direct you not to answer.
10              MR. GREIM: -- and you can listen                 10              I need to know more about the
11        and you can...                                         11         context in which this communication
12        Q.     So we'll take this in steps, okay?              12         happened before she can answer that
13              MS. TESKE: Don't answer the                      13         question.
14        question.                                              14              MR. GREIM: Okay. We'll keep
15        Q.     Did Mr. Podhaskie -- I'm going to ask   01:01   15         going. We'll see, we'll pick around the      01:03
16   you about things that Podhaskie told you, not about         16         edges here.
17   advice he gave you, okay? There's a difference.             17         Q.    Just go slowly, give your counsel a
18              What did Mr. Podhaskie tell you was              18   chance to object if she wants to, okay?
19   going on with ACA?                                          19              Did Mr. Podhaskie -- when you spoke
20              MS. TESKE: Object to the form of                 20   with Mr. Podhaskie, was it over the phone or in
21        the question. Direct the witness not to                21   person?
22        answer.                                                22              MS. TESKE: You can answer.
23              I need -- if you can be really                   23         A.    In person.
24        specific in what you're asking.                        24         Q.    Where did the conversation take place?
25              MR. GREIM: Okay.                                 25              MS. TESKE: You can answer.

                                                     Page 62                                                           Page 64

 1             MS. TESKE: And she can tell me        01:02        1        A.     At our office.                            01:04
 2        and I can decide whether or not that's an               2        Q.     What time of day was it?
 3        attorney-client privileged communication.               3        A.     I don't remember.
 4             MR. GREIM: We'll see. We'll find                   4        Q.     Who else was present?
 5        a way.                                                  5        A.     Just the two of us.
 6        Q.    Let's be very careful here, okay. I               6        Q.     Was Yvette Wang present?
 7   don't want you to waive any privilege.                       7        A.     She was not.
 8             When can was the discussion with                   8        Q.     Without getting into any legal
 9   Mr. Podhaskie that you were starting to tell us              9   advice, did Mr. Podhaskie tell you that he had spoken
10   about?                                                      10   with William Je?
11        A.    I don't remember.                                11              MS. TESKE: Object to the form of
12        Q.    Was it on July 26th?                             12        the question and direct the witness not
13        A.    I don't remember.                                13        to answer.
14        Q.    Was it on July 25th?                             14        Q.     Did Mr. Podhaskie -- okay.
15        A.    I do not remember.                   01:02       15              Let me ask you this. At the end of         01:05
16        Q.    Does Mr. Podhaskie -- did you                    16   the conversation, did you tell Mr. Podhaskie that you
17   understand Mr. Podhaskie to be counsel to ACA?              17   were going to resign as an ACA director?
18             MS. TESKE: Object to the form.                    18              MS. TESKE: Object to the form of
19             You can answer.                                   19        the question and direct the witness not
20        A.    No.                                              20        to answer.
21        Q.    Did you ever ask Mr. Podhaskie for               21              MR. GREIM: The problem is that's
22   legal advice relating to ACA?                               22        a yes or no answer.
23             MS. TESKE: Object to the form.                    23              MS. TESKE: But it's a yes or no
24             You can answer.                                   24        answer about what she told her company's
25        A.    No.                                              25        lawyer in a conversation where it was

                                                     Page 63                                                           Page 65

                                                                                                     17 (Pages 62 to 65)
                                                     Karin Maistrello
                                                     August 23, 2019
         Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 12 of 15

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1         just the two of them about an issue in        01:05        1   about a legal document?                                  01:07

 2         which she may very well have been seeking                  2               MS. TESKE: She's already
 3         legal advice whether or not, you know,                     3          testified that she did. She already
 4         she understands the scope of that or not,                  4          testified that she brought these
 5         and she's a Golden Spring employee who                     5          documents to him. I'm not going to allow
 6         went to the only attorney she knows,                       6          the witness to divulge infor- --
 7         Golden Spring's attorney, to talk about a                  7               MR. GREIM: That was the difficult
 8         legal document and you want to inquire                     8          conversation. That's the question.
 9         about those conversations. And I just                      9          That's the key. That's when she handed
10         can't give you a lot of leeway there.                     10          him the documents. This conversation
11               MR. GREIM: But the problem is,                      11          happened earlier, that's what I'm asking
12         though, that it's incumbent upon the                      12          about.
13         attorney -- not every lawyer-client                       13          Q.    And so my --
14         discussion is protected by the privilege,                 14               MS. TESKE: We don't --
15         and if she's coming to him as the ACA         01:06       15          Q.    My question is, in the conversation         01:08
16         director and he's not counsel for ACA --                  16   where you said you heard from Daniel something was
17               MS. TESKE: It doesn't matter.                       17   going on with ACA -- let me ask you. That was not
18               MR. GREIM: -- it's incumbent upon                   18   the conversation where you gave him these documents,
19         him to say I'm counsel for Golden Spring.                 19   was it?
20         But we don't need to do this on the                       20          A.   It was not.
21         record. I understand your objection.                      21          Q.    So in the conversation where Daniel
22         Q.     Let me ask you this. Did Mr. Podhaskie             22   said something was going on with ACA, did you come --
23   initiate the conversation or did you?                           23   did you start that conversation with Podhaskie and
24               MS. TESKE: Object to the form.                      24   come to ask him a question or did Podhaskie come to
25               You can answer.                                     25   you?

                                                          Page 66                                                               Page 68

 1        A.   I'm not clear about what conversation         01:06    1              MS. TESKE: Okay. Object. Direct          01:08
 2   we're talking about.                                             2        the witness not to answer.
 3        Q.    Okay. You began to tell us a few                      3              The only way I am going to get
 4   minutes ago that you heard from Daniel something was             4        comfortable with the witness answering
 5   going on with ACA. That's the conversation I'm                   5        these questions is if I know more about
 6   talking about.                                                   6        what those conversations entailed, and I
 7             So my question to you is, did you                      7        don't -- and that conversation can't
 8   initiate that conversation or did Mr. Podhaskie?                 8        happen on the record.
 9             MS. TESKE: Okay. Object and                            9              MR. GREIM: Okay.
10        direct the witness not to answer, and I                    10              MS. TESKE: I need to step out
11        don't know that if that specific                           11        with the witness so I can understand the
12        conversation was a follow-up on a                          12        full scope of what is going on so I
13        previous conversation that they had, and                   13        can --
14        I do not know enough to allow the                          14              MR. GREIM: Okay. Let's go ahead.
15        witness -- again, we are talking about a           01:07   15        Let's all refresh in our minds. You know       01:09
16        Golden Spring's employee who went to the                   16        what? Actually we will come back to it.
17        only attorney she knows, her Golden                        17        We'll do that at the end with a bunch of
18        Spring's attorney, to talk about                           18        other stuff. Okay, let's put a place
19        something related to a legal case or a                     19        mark on this and we'll come back to it.
20        legal document. I'm not going to allow                     20   BY MR. GREIM:
21        the witness --                                             21        Q.     But let me come back to my question,
22             MR. GREIM: Actually, that was not                     22   though, because I don't -- I think you began to
23        the witness's testimony, but I will ask                    23   answer it talking about this discussion, so now I'm
24        you that now.                                              24   just going to ask you, why did you decide to resign
25        Q.    Did you go to Mr. Podhaskie to ask him               25   as a director of ACA on July 26th?

                                                          Page 67                                                               Page 69

                                                                                                               18 (Pages 66 to 69)
                                                          Karin Maistrello
                                                          August 23, 2019
        Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 13 of 15

                                                   Atkinson-Baker, Inc.
                                                     www.depo.com

 1               MS. TESKE: And I'm going to              01:09     1        Q.    What are the things that you don't want 01:12
 2         caution you not to reveal any                            2   to be involved in?
 3         communications that you had with                         3             MS. TESKE: Object to the form.
 4         Mr. Podhaskie.                                           4             You can answer.
 5         A.     Can you repeat your question, please.             5        A.    I don't know.
 6         Q.     Why did you decide to resign as an ACA            6        Q.    But whatever they were, they were
 7   director on July 26th?                                         7   serious enough for you to resign from ACA?
 8         A.     I did not want to get involved in                 8             MS. TESKE: Object to the form.
 9   things that I'm not involved with.                             9             You can answer.
10         Q.     What are those things?                           10             MR. GRENDI: Object to the form.
11         A.     To be honest, I don't know.                      11        A.    I don't know.
12         Q.     Is it -- are you referring to this               12        Q.    You just testified a second ago that
13   case?                                                         13   you trusted Mr. Je because you shared a mission of
14         A.     I don't know anything about this case.           14   making China a better place, right?
15   To be honest, I don't even know why I'm here. The    01:10    15        A.    That's correct.                         01:13
16   reason why I worked for this company, why I trust             16        Q.    And is that the mission you thought ACA
17   William is because we share a mission. That's what            17   had?
18   makes me trust him and that's probably why he trusts          18        A.    No. I trust him as a person as I know
19   me.                                                           19   that he shares the same idea about the Communist
20               Anything else, what he does, who he is,           20   Party and how bad they are. I am not talking about
21   his family, I don't know. I don't care. We're                 21   ACA or any other thing. I was talking specifically
22   trying to work to make China a better place and               22   about him as a person.
23   that's all that matters.                                      23        Q.    So what is the thing you were trying to
24         Q.     Why did you think that resigning from            24   keep from getting involved in by resigning as a
25   ACA as a director would keep you from getting                 25   director?

                                                      Page 70                                                            Page 72

 1   involved in things that you don't want to be involved 01:11    1              MS. TESKE: Object to the form.             01:13
 2   in?                                                            2              You can answer.
 3              MS. TESKE: Object to the form.                      3        A.     I don't know. I don't know
 4              You can answer.                                     4   specifically what's going on here with these -- with
 5        A.     Can you repeat your question, please.              5   any company. I just feel that I don't want to be
 6              MR. GREIM: I'll have the court                      6   involved in something that does not belong to me.
 7        reporter do that.                                         7        Q.     What did you learn that made you decide
 8              (Whereupon, the record is read.)                    8   that you did not want to be involved in ACA as of
 9        A.     I'm not sure I understand the question.            9   July 26th?
10        Q.     You told me a few minutes ago that you            10              MS. TESKE: Object to the form.
11   resigned from ACA because you did not want to get             11              You can answer.
12   involved in things that you don't want to be involved         12        A.     Really nothing.
13   in. Do you remember that testimony?                           13        Q.     Was it something Mr. Podhaskie told
14              MS. TESKE: Object to the form.                     14   you?
15              You can answer.                            01:11   15              MS. TESKE: Object to the form,             01:14
16        A.     Yes.                                              16        and -- object to the form.
17        Q.     And so, my question is, why did you               17              You can answer without giving away
18   think that resigning as a director of ACA would               18        any substance of communications.
19   accomplish that goal?                                         19        A.     Yes.
20              MS. TESKE: Object to the form.                     20        Q.     So it's something Mr. Podhaskie told
21              You can answer.                                    21   you but you can't tell us what that thing is; is that
22        A.     Let's put it this way. You are part of            22   your testimony today?
23   a company or you work in a store. There are things            23              MS. TESKE: Because I'm directing
24   in the store that you don't want to get involved              24        her not to.
25   with. You resign. You're not part of it any more.             25              MR. GREIM: Well, okay. So you're

                                                      Page 71                                                            Page 73

                                                                                                       19 (Pages 70 to 73)
                                                      Karin Maistrello
                                                      August 23, 2019
        Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 14 of 15

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1             MR. GREIM: In 2019.                        02:14    1             THE WITNESS: Thank you.             02:16
 2             MS. TESKE: Relating to her                          2             MS. TESKE: Thank you,
 3        services?                                                3       Ms. Maistrello.
 4             MR. GREIM: Relating to personal                     4             THE VIDEOGRAPHER: This will
 5        services.                                                5       conclude Video No. 2 and end the
 6             MS. TESKE: Personal services?                       6       deposition of Karin Maistrello. We are
 7             MR. GREIM: Services, any                            7       off the record at 2:15 p.m., August 23rd,
 8        services.                                                8       2019.
 9             MS. TESKE: Provided to ACA.                         9             (Time noted: 2:15 p.m.)
10             MR. GREIM: Well, first provided                    10
11        to ACA.                                                 11
12             MS. TESKE: Maybe rephrase the                      12
13        question.                                               13
14             MR. GREIM: Yeah, I'm sorry.                        14
15             MR. GRENDI: That's a bad one.              02:15   15
16             MR. GREIM: I'm sorry. I'm                          16
17        thinking about -- I'm trying to cut out                 17
18        arts and crafts or, you know, artwork or                18
19        something, tangible things.                             19
20             Let me go back, okay, and make it                  20
21        clear.                                                  21
22   BY MR. GREIM:                                                22
23        Q.     In 2019, have you received payment for           23
24   any services other than your salary as a director of         24
25   ACA?                                                         25

                                                    Page 102                                                    Page 104

 1             MS. TESKE: Object to the form.        02:15         1               ACKNOWLEDGMENT
 2             You can answer the question.                        2
 3       Q.     I'm sorry. Other than your salary as
                                                                   3   STATE OF NEW YORK     )
 4   an employee of Golden Spring?                                                  )   ss.:
                                                                   4   COUNTY OF ___________ )
 5             MS. TESKE: Object to the form.                      5
 6             But you can answer the question.                    6             I, KARIN MAISTRELLO, hereby
 7       A.     No, I did not.                                     7       certify that I have read the transcript
 8             MR. GREIM: Okay. Well, I want to                    8       of my testimony taken under oath, on the
 9       stand on the questions I asked about the                  9       23rd day of August, 2019; that the
10       discussion with Mr. Podhaskie. I think                   10       transcript, except as noted in any
11       I've asked every possible question that                  11       attached errata sheet(s), is a true
12       can be asked about that question, and I
                                                                  12       record of my testimony.
                                                                  13
13       want to hold open the deposition for that
                                                                                     _______________________
14       purpose only.                                            14                    KARIN MAISTRELLO
15             I will say that for efficiency        02:15
                                                                  15   Subscribed and sworn to before me
16       sake, if there is a way to get the                       16   this ___ day of ___________, 20____.
17       information we need from ACA without                     17
18       going into that, then we will try. We                    18
19       will try. But if we can't, we'll want to                 19   _______________________________
20       return to this topic and we'll just raise                          Notary Public
                                                                  20
21       it with the judge. And so I've got
                                                                  21   My Commission expires the
22       nothing else.                                            22   ___ day of _____________, 20____.
23             MS. TESKE: Thank you.                              23
24             MR. GRENDI: Thank you very much.                   24
25             MR. GREIM: Thank you, Ms. Maistrello.              25

                                                    Page 103                                                    Page 105

                                                                                              27 (Pages 102 to 105)
                                                     Karin Maistrello
                                                     August 23, 2019
         Case 1:18-cv-02185-LJL Document 273-31 Filed 04/06/20 Page 15 of 15

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                 CERTIFICATE
 2
     STATE OF NEW YORK   )
 3                ) ss.:
     COUNTY OF WESTCHESTER )
 4
 5            I, KATHLEEN T. KEILTY, a Certified
 6        Shorthand Reporter and Notary Public within
 7        and for the State of New York, do hereby
 8        certify:
 9            That KARIN MAISTRELLO, the witness whose
10        testimony is hereinbefore set forth, was duly
11        sworn/affirmed by me before testifying and
12        that the foregoing transcript is a true record
13        of said testimony.
14            I further certify that I am not related
15        to any of the parties to this action by blood
16        or marriage, and that I am in no way
17        interested in the outcome of this matter.
18            IN WITNESS WHEREOF, I have hereunto set
19        my hand this 4th day of September, 2019.
20
21               ____________________________
                 KATHLEEN T. KEILTY, C.S.R.
22               License No. 000755
23
24
25


                                                         Page 106

 1               ERRATA SHEET
                Page ___ of ____
 2
         I, KARIN MAISTRELLO, wish to make the following
 3   changes to the foregoing transcript of my testimony
     taken on the 23rd day of August 2019, for the reasons
 4   cited below:
 5   PG-LN     CHANGE FRM/TO            REASON
 6   _____ ________________ ___________________
 7   _____ ________________ ___________________
 8   _____ ________________ ___________________
 9   _____ ________________ ___________________
10   _____ ________________ ___________________
11   _____ ________________ ___________________
12   _____ ________________ ___________________
13   _____ ________________ ___________________
14   _____ ________________ ___________________
15   _____ ________________ ___________________
16   _____ ________________ ___________________
17
                     ______________________
18                     KARIN MAISTRELLO
19
20   Subscribed and sworn to before me
21   this ____ day of _____________, 20____.
22
     ___________________________
23        NOTARY PUBLIC
24   My Commission expires the ____ day
25   of ______________, 20_____.

                                                         Page 107

                                                                                28 (Pages 106 to 107)
                                                             Karin Maistrello
                                                             August 23, 2019
